UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Dateof Report (Date of earliest event reported): March 19, 2012 Car Charging Group, Inc. (Exact name of registrant as specified in its charter) Nevada 333-149784 03-0608147 (State or other jurisdictionof incorporation) (Commission File Number) (IRS Employer Identification No.) 1691 Michigan Avenue, Sixth Floor Miami Beach, Florida 33139 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (305) 521-0200 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule I4a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On March 19, 2012, the Board of Directors (the “Board”) for Car Charging Group, Inc. (the “Company”) appointed Ted Fagenson as a member of the Board, increasing the number of members on the Board from three to four.Mr. Fagenson is currently also the Company’s Chief Operational Officer.Biographical information for Mr. Fagenson was disclosed on a Current Report to Form 8-K filed on January 24, 2012 and is incorporated by reference to this Current Report to Form 8-K (this “Report”). Based on his work experience and education, the Company has deemed Mr. Fagenson fit to serve on the Board. Item 8.01 Other Events On March 29, 2012, the Company will issue a press release announcing the appointment of Mr. Fagenson as a director, a copy of which is attached to this Report as Exhibit 99.1. Item9.01 Financial Statement and Exhibits. (d) exhibits Exhibit Number Description Press Release SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March 28, 2012 Car Charging Group, Inc. By: /s/Michael D. Farkas Michael D. Farkas Chief Executive Officer
